                                         Case 3:20-cv-01891-CRB Document 164 Filed 03/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     DISH NETWORK L.L.C.,                            Case No. 20-cv-01891-CRB
                                   9                   Plaintiff,
                                                                                         ORDER GRANTING MOTIONS TO
                                  10             v.                                      APPEAR PRO HAC VICE
                                  11     JADOO TV, INC., et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Having confirmed local counsel’s status, the Court hereby GRANTS the motions to appear
                                  14   pro hac vice (dkts. 158 and 161) for counsel Stephen Ferguson and Joseph Boyle.
                                  15          IT IS SO ORDERED.
                                  16          Dated: March 27, 2020
                                                                                         CHARLES R. BREYER
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
